

116 SRES 587 ATS: Expressing support for the designation of May 17, 2020, as “DIPG Pediatric Brain Cancer Awareness Day” to raise awareness of and encourage research on diffuse intrinsic pontine glioma tumors and pediatric cancers in general.
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 587IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Rubio (for himself, Mr. Reed, Mrs. Hyde-Smith, Mr. Casey, and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of May 17, 2020, as DIPG Pediatric Brain Cancer Awareness Day to raise awareness of and encourage research on diffuse intrinsic pontine glioma tumors and pediatric cancers in general.Whereas diffuse intrinsic pontine glioma (referred to in this preamble as DIPG) tumors regularly affect 200 to 400 children in the United States each year;Whereas brain tumors are the leading cause of cancer-related death among children;Whereas, during childhood, DIPG tumors are—(1)the second most common type of malignant brain tumor; and(2)the leading cause of pediatric brain cancer deaths;Whereas, with respect to a child who is diagnosed with a DIPG tumor and receives treatment for a DIPG tumor, the median amount of time that the child survives after diagnosis is only 9 months;Whereas, with respect to an individual who is diagnosed with a DIPG tumor, the rate of survival 5 years after diagnosis is approximately 2 percent;Whereas the average age at which a child is diagnosed with a DIPG tumor is between 5 and 9 years, resulting in a life expectancy approximately 70 years shorter than the average life expectancy in the United States; andWhereas the prognosis for children diagnosed with DIPG tumors has not improved over the past 40 years: Now, therefore, be itThat the Senate—(1)supports—(A)designating May 17, 2020, as DIPG Pediatric Brain Cancer Awareness Day; and(B)efforts to—(i)better understand diffuse intrinsic pontine glioma tumors;(ii)develop effective treatments for diffuse intrinsic pontine glioma tumors; and(iii)provide comprehensive care for children with diffuse intrinsic pontine glioma tumors and their families; and(2)encourages all individuals in the United States to become more informed about—(A)diffuse intrinsic pontine glioma tumors;(B)pediatric brain cancer in general; and(C)challenges relating to research on pediatric cancers and ways to advance such research.